Citation Nr: 9903315	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and brother-in-law


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied a 
rating greater than 50 percent for anxiety disorder with 
depressive features, service connection for a pilonidal cyst 
and head wounds, as well as a temporary total evaluation for 
hospitalization under the provisions of 38 C.F.R. §  4.29, 
from June 19, 1992, to August 26, 1992.  The veteran withdrew 
his appeal of the issues of service connection for pilonidal 
cyst and head wounds in January 1994.  

The case was previously before the Board in November 1996 
when the RO's denial of chapter 29 benefits was affirmed, and 
consideration of the evaluation of anxiety disorder was 
deferred pending remand for further development.  By a rating 
action in September 1998 the RO increased the evaluation of 
the veteran's service-connected psychiatric disability to 
70 percent, effective in June 1992.  

On preliminary review of the record following remand, the 
Board notes that the veteran's representative has raised the 
issue of total rating based upon individual unemployability 
due to the veteran's service-connected disabilities.  
Inasmuch as that issue has not been adjudicated by the agency 
of original jurisdiction and is not "inextricably 
intertwined" with the issue currently on appeal, it will not 
be addressed herein, but is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  PTSD is manifested by sleep disturbance, war related 
nightmares, hyperarousal, irascibility with a quick, violent 
temper, and severe social impairment.

3.  PTSD is not productive of total social or industrial 
impairment and does not render the veteran unemployable.  


CONCLUSION OF LAW

PTSD is not more than 70 percent disabling in accordance with 
any applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 and 
Part 4, Code 9411 (1996) and (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

A review of the record reflects that the veteran was treated 
on various occasions for various psychiatric problems by 
private doctors and by the VA following discharge from 
service.  

Service connection was granted by a rating decision in June 
1951 for anxiety disorder evaluated as 30 percent disabling.  
The evaluation of anxiety disorder was increased to 
50 percent by a rating in October 1965.

A discharge report dated in August 1992 shows the veteran was 
hospitalized at a VA Medical Center (VAMC) for an unspecified 
period, for geriatric evaluation and inpatient 
rehabilitation.  At that time it was noted he had a history 
of hypertension and two strokes in 1991, with residual left 
hemiparesis.  His initial hospitalization was marked by 
possible mild depression and he was seen by a psychiatrist 
who felt that a trial of antidepressant medication was 
warranted.  When the medication was discontinued several 
weeks later, because of mild weakness, an increase in energy 
level was noted, but there was no change in mood.  It was 
considered that the veteran's affect was secondary to his 
stroke, and not related to depression.  On discharge the 
veteran was alert, oriented, and considered competent for VA 
purposes.  

At the veteran's January 1994 personal hearing he, and his 
spouse and brother-in-law reiterated his history of symptoms.  
The veteran added that he had dreams of the war and thought 
about the men who were lost.  He avoided reminders of the war 
including movies and events related to Veteran's Day or 
Memorial Day.  With regard to his employment at the post 
office the veteran indicated that he liked to pick up the 
mail and go out in the street and be by himself, with the 
exception of the people he delivered to.  He reportedly used 
so much sick leave he was required to bring a note from his 
doctor.  The veteran said that he retired because he had to 
get out of there.  His wife testified that the veteran never 
could make friends and did not go out with her to socialize, 
even declining to visit his mother.  He got angry very easily 
over little things, sometimes breaking things.  He sometimes 
got into fights with the people at his job.  His brother-in-
law recalled that the veteran would leave the room when he 
came to visit.  He noted that the veteran got into arguments 
very easily and would start swinging.  

The report of his February 1994 VA psychiatric examination 
noted that the veteran had carried a diagnosis of anxiety 
disorder since service, and until the 1960's he had been seen 
by a VA social worker.  At the time of examination he was not 
receiving psychiatric treatment.  The veteran had worked at 
the post office for 32 years, retiring in 1986.  Since 
sustaining a stroke in 1992 he had experienced labile crying, 
breaking out in tears with little provocation.  It was noted 
that the veteran got along well with his seven children and 
his wife, although he and his spouse argued.  The veteran 
reported that he continued to feel nervous and jittery as he 
had for many years.  He was unable to tolerate people coming 
up behind him unexpectedly, indicating that he was even 
uncomfortable in a barber's chair.  Loud noises tended to 
bother him.  On mental status examination the veteran had a 
somewhat downcast expression.  Despite the residuals of a 
stroke and some gaps in his memory, he did not exhibit severe 
cognitive dementia and was able to handle everyday affairs 
adequately.  His orientation was considered fair for someone 
who had suffered a stroke.  His mood was described as anxious 
and tense with some excess irritability.  He reported labile 
crying since his stroke.  Insight and judgment were assessed 
as fair.  The diagnosis was chronic, generalized anxiety 
disorder.

A July 1997 statement signed by Burton G. Mandel, M.D., 
indicated that the veteran was under the doctor's care and 
was status-post remote thromboembolic stroke with left sided 
hemiparesis.  Also of record is a note dated in September 
1997 and signed by Dr. Mandel, which related that the veteran 
was totally disabled, unable to attend to the activities of 
daily living, and in need of the constant aid and attendance 
of another person.  

On VA psychiatric examination conducted in September 1997 it 
was noted that the veteran was severely disabled by the 
residuals of a cerebrovascular accident, and required 
assistance with the activities of daily living.  The 
examination report however, focused on a description of his 
life long psychiatric disabilities.  The examiner stated that 
since World War II the veteran had exhibited symptoms 
consistent with post traumatic stress disorder.  It was those 
psychiatric symptoms which severely impaired his ability to 
socialize both within his family and with others.  Although 
he had been able to work in the Post Office for 34 years, he 
was unable to have or make friends.  At home he was subject 
to episodes of irascibility with violent temper which was not 
directed toward people, but he often broke things for no 
reason.  He was emotionally labile and his hyperarousal and 
quick temper interfered with his getting along within the 
home.  When visitors would come to his house the veteran 
would go into another room, and only rarely left his home for 
socialization.  Although he took his children to little 
league games he did not remain for the event.  The veteran's 
wife described emotional numbness, manifested by a blank 
expression on his face.  For some time the veteran would cry 
at the mention of combat or World War II.  When asked why he 
was crying he would say that he was crying about all his 
buddies who were killed in the war.  He experienced severe 
hatred of neighbors who were ethnic Germans.  At the time of 
examination he no longer cried at the mention of the war, but 
continued to experience combat related nightmares and severe 
hyperarousal, to the extent that he was unable to have the 
barber cut his hair, being unable to tolerate the barber 
standing behind him clipping.  

On mental status examination the veteran was alert, oriented 
and cooperative with the examiner.  He could describe his 
emotions, although it was his wife who elaborated on the 
meaning of some of her husband's statements.  Both 
acknowledged that he had a temper over nothing.  The veteran 
denied depression, but acknowledged sadness at the 
remembrance of his lost comrades.  He denied suicidality and 
homicidality.  There was no evidence of thought disorder, 
although it was considered evident that over the years he had 
had absences due to associations.  His insight into his 
condition was considered good.  His social judgment was 
limited by his violent temper related to PTSD.  The diagnoses 
were Axis I: Anxiety disorder, specifically PTSD.  Axis III: 
Status post cerebrovascular accident, status post head 
trauma.  He was rated 50 on the Global Assessment of 
Functioning (GAF) scale, an indication of serious symptoms 
(severe temper, cannot tolerate stress) and serious 
impairment of social function (no friends).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition. Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's appeal, he is 
entitled to evaluation of his disability under either the 
previously existing regulations or the newly amended 
regulations, - whichever is determined to be more favorable 
in the individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).  

The regulations in effect at the time the veteran initiated 
his claim prior to November 7, 1996, provide that in 
evaluating psychoneurotic disorders, a significant degree of 
rating judgment is required.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by an appellant, or the categorization of the severity of 
impairment by a psychiatric examiner or treating physician is 
not determinative.  Rather, significant factors for 
consideration are those abnormalities of conduct, judgment 
and emotional reactions that produce impairment of earning 
capacity.  Time lost from work and decreased work efficiency 
are two of the most important determinants of disability.  
However, it must be shown that such industrial impairment is 
the result of the actual manifestations of the service-
connected disorder.  The objective findings and analysis of 
those findings, i.e., "actual symptomatology," are, 
therefore, afforded great emphasis in the evaluation of 
psychiatric disability.  38 C.F.R. §§ 4.126, 4.129 and 4.130.  

Under the general rating formula for psychoneurotic 
disorders, a 70 percent evaluation is assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  

A 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community, and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the demonstrable inability to obtain 
or maintain employment.  38 C.F.R. Part 4, Code 9411.  In the 
case of Johnson v. Brown, 7 Vet. App. 95 (1994), the United 
States Court of Veteran's Appeals (Court) concluded that 
should the Board determine that any one of the three 
independent criteria listed in Diagnostic Code 9411 has been 
met, then a 100 percent rating should be assigned.   Also, 
under 38 C.F.R. § 4.16(c), as in effect prior to November 7, 
1996, if a veteran has a 70 percent evaluation for a mental 
disorder and such mental disorder precludes the veteran from 
securing or following a substantially gainful occupation, a 
100 percent schedular evaluation will be assigned under the 
appropriate diagnostic code.

The revised regulations, effective as of November 7, 1996, 
are cited, in pertinent part, below: 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(a) (b),

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(Effective November 7, 1996).

The record shows that the veteran's service-connected anxiety 
disorder is manifested by sleep disturbance, war related 
nightmares, anxious and tense mood with excess irritability, 
hyperarousal, a quick, violent temper, and severe social 
impairment.  On consideration of the old schedular criteria 
for a 100 percent rating, the next higher level of 
evaluation, it is clear that although the veteran's symptoms 
have caused severe social impairment, to include family 
problems, it cannot be said that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  On 
recent examination the veteran was described as cooperative 
with the examiner, and he is said to have good relationships 
with his wife and seven children.  Nor does the evidence 
reflect totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  On recent VA examination in September 
1997 it was specified the veteran exhibited no evidence of 
thought disorder, and his insight has been described during 
the pertinent period, as fair to good.  Similarly, although 
the medical evidence shows that the veteran's service-
connected psychiatric disorder also caused significant 
difficulties in the workplace, he was able to maintain steady 
employment for more than 30 years.  No doctor has indicated 
that the veteran is unable to work solely due to the 
psychiatric symptoms; rather, current problems with 
employment are attributed to the nonservice connected 
residuals of stroke which under 38 C.F.R. § 4.14 cannot be 
considered in evaluating the level of disability attributable 
to service connected disability.  Therefore, unemployability, 
the last of the three independent criteria for a 100 percent 
rating under the old regulations is not demonstrated by the 
evidence, nor would it be appropriate to assign a schedular 
100 percent rating under § 4.16(c) under such circumstances.  
The manifestations of the veteran's psychiatric disability 
reflect no more than severe social and industrial impairment, 
the criteria for a 70 percent evaluation under the 
regulations previously in effect.  

On consideration of the newly amended rating criteria for a 
100 percent rating, the Board notes that there is no evidence 
of gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
disorientation to time or place; or memory loss of the extent 
specified.  The recent, September 1997 VA examination report 
specifically stated that there was no evidence of thought 
disorder, and no suicidal or homicidal ideation.  To the 
extent that the veteran's orientation has been assessed as 
fair, and he is unable to perform activities of daily living, 
including maintenance of minimal personal hygiene, those 
difficulties have been attributed by the medical examiners 
exclusively to physical impairment resulting from the 
residuals of a stroke.  As noted previously, 38 C.F.R. § 4.14 
precludes the use of such manifestations in evaluating the 
level of service connected disability.

The evidence more closely reflects several of the revised 
criteria for a 70 percent rating, including deficiencies in 
most areas, such as work, family relations, judgment, and 
mood, due to such symptoms as: impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  In sum, the record 
provides no evidentiary basis to support a finding that the 
manifestations of anxiety disorder are productive of total 
social or industrial impairment.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of this disability.  To the 
contrary, the Board finds that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected psychiatric 
disability.


ORDER

A rating greater than 70 percent for PTSD is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991), a decision of the Board of Veterans' Appeals granting 
less than the complete benefit, or benefits, sought on appeal 
is appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402 
(1988).  The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.


- 3 -
